DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on September 7, 2021.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 12/7/2021 and 6/6/2022 has been considered by the examiner.

Drawings
4.	The drawings were received on September 7, 2021.  These drawings are accepted.

Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. 	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,651,739. Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with a medium-voltage power converter comprising a voltage divider, first and second subassemblies, and first and second inductors.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al (US 2014/0112025).
	Regarding claim 1, Mueller et al discloses a medium-voltage power converter (Fig. 8, PV installation 7) comprising: 
 	a voltage divider (Fig. 8, capacitor arrangement 10 when switching members 16 and 17 are open and 15 is closed) (i.e. the state of switching members 16 and 17 being open while 15 is closed is exemplified as switching state II of Figure 2) (note that Figure 2 is related to Figure 8 since Figure 2 displays a switching state operation of the switching members 15-17 of Figure 8) having at least two legs (Fig. 8, capacitors 13 and 14);
 	a first circuit subassembly (Fig. 8, upstream DC/DC converter 21) including a first semiconductor switch (Fig. 8, switching element 211) and a first semiconductor device (Fig. 8, diode 212) coupled together in series, the first circuit subassembly (Fig. 8, upstream DC/DC converter 21) and a first leg (Fig. 8, capacitor 13) of the at least two legs (Fig. 8, capacitors 13 and 14) coupled together in parallel;
 	a second circuit subassembly (Fig. 8, DC/DC converter 22) including a second semiconductor switch (Fig. 8, switching element 221) and a second semiconductor device (Fig. 8, diode 222) coupled together in series, the second circuit subassembly (Fig. 8, DC/DC converter 22) and a second leg (Fig. 8, capacitor 14) of the at least two legs (Fig. 8, capacitors 13 and 14) coupled together in parallel;
 	a first inductor (Fig. 8, inductor 213) having a first end (Fig. 8, end of inductor 213 coupled to shared node between switching element 211 and diode 212) and a second end (Fig. 8, end of inductor 213 coupled to output terminal from upstream DC/DC converter 21), the first end (Fig. 8, end of inductor 213 coupled to shared node between switching element 211 and diode 212) coupled between the first semiconductor switch (Fig. 8, switching element 211) and the first semiconductor device (Fig. 8, diode 212), the second end (Fig. 8, end of inductor 213 coupled to diode 242) coupled to a first output terminal (Fig. 8, output terminal from upstream DC/DC converter 21); and
 	a second inductor (Fig. 8, inductor 223) having a first end (Fig. 8, end of inductor 223 coupled to shared node between switching element 221 and diode 222) and a second end (Fig. 8, end of inductor 223 coupled to output terminal from DC/DC converter 22), the first end (Fig. 8, end of inductor 223 coupled to shared node between switching element 221 and diode 222) coupled between the second semiconductor switch (Fig. 8, switching element 221) and the second semiconductor device (Fig. 8, diode 222), the second end (Fig. 8, end of inductor 223 coupled to output terminal from DC/DC converter 22) of the second inductor (Fig. 8, inductor 223) coupled to a second output terminal (Fig. 8, output terminal from DC/DC converter 22).
	Regarding claim 5, Mueller et al further discloses wherein the first (Fig. 8, diode 212) and second semiconductor devices (Fig. 8, diode 222) are diodes (i.e. diodes 212 and 222 of Figure 8) or semiconductor switches.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 2014/0112025) in view of Ooga (US 2011/0074377).
	Regarding claim 2, Mueller et al discloses where at least two legs (Fig. 8, capacitors 13 and 14) of a voltage divider (Fig. 8, capacitor arrangement 10 when switching members 16 and 17 are open and 15 is closed) include a capacitor (i.e. capacitors 13 and 14 of Figure 8).
	Mueller et al fails to explicitly disclose wherein each of the at least two legs of the voltage divider include a resistor and a capacitor coupled together in parallel.
	However, Ooga discloses wherein each of at least two legs (Fig. 3, parallel circuits 131 and 132) of a voltage divider (Fig. 3, serial-parallel circuit 46) include a resistor (Fig. 3, resistance elements 111 and 112) and a capacitor (Fig. 3, capacitance element 121 and 122) coupled together in parallel.
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Mueller et al, by including a capacitor coupled together in parallel to the resistors, as taught by Ooga, in order to obtain a circuit capable of reducing and minimizing rush current.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (US 2014/0112025) in view of Mu et al (US 2016/0172976).
	Regarding claim 3, Mueller et al discloses a first semiconductor switch (Fig. 8, switching element 211) and a second semiconductor switch (Fig. 8, switching element 221).
	Mueller et al fails to explicitly disclose a controller configured to generate a first pulsed signal for controlling the first semiconductor switch and a second pulsed signal for controlling the second semiconductor switch, wherein the first pulsed signal is out of phase from the second pulsed signal.
	However, Mu et al discloses a controller (Fig. 4, circuit outputting control signals to switches S1a and S4a) configured to generate a first pulsed signal (Fig. 4, control signal to switch S1a) for controlling the first semiconductor switch (Fig. 4, switch S1a) and a second pulsed signal (Fig. 4, control signal to switch S4a) for controlling the second semiconductor switch (Fig. 4, switch S4a), wherein the first pulsed signal (Fig. 4, control signal to switch S1a) is out of phase (i.e. not synchronous) from the second pulsed signal (Fig. 4, control signal to switch S4a).
	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Mueller et al, by including a controller, as taught by Mu et al, in order to obtain a circuit capable of minimizing inductor ripple and overall output current ripple and common mode noise. 

Allowable Subject Matter
12. 	Claims 9-18 would be allowable upon alleviation of the Double Patenting Rejection as set forth in this Office action.
13.	Claims 4 and 6-8 are dependent upon a rejected base claim, but would be allowable upon alleviation of the Double Patenting Rejection as set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claims 19-21 are allowed.

15.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A medium-voltage power converter, 
 	wherein the first pulsed signal is 180 degrees out of phase from the second pulsed signal.

Regarding claims 6-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A medium-voltage power converter, 
 	further comprising a third circuit subassembly including a third semiconductor switch and a third semiconductor device coupled together in series, the third circuit subassembly and a third leg of the at least two legs coupled together in parallel.

Regarding claims 9-11, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method of operating a medium-voltage power converter, the method comprising:
 	synchronizing phases of drive signals applied to respective semiconductor switches coupled in parallel with respective legs of a voltage divider; 
 	measuring a solar panel voltage;
 	measuring an output voltage of the medium-voltage power converter;
 	determining whether the solar panel voltage is greater than twice the output voltage; and 
 	in response to determining that the solar panel voltage is greater than twice the output voltage, shifting a phase of at least one of the drive signals so that the drive signals are out of phase from each other.

Regarding claims 12-18, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method of operating a medium-voltage power converter, the method comprising: 
	measuring a first voltage supplied to a first semiconductor switch coupled in parallel with a first leg of a voltage divider;
	measuring a second voltage supplied to a second semiconductor switch coupled in parallel with a second leg of the voltage divider;
	comparing the first voltage with the second voltage;
	if the first voltage is greater than the second voltage, decreasing a duty cycle of a drive signal applied to the second semiconductor switch in a next cycle; and
 	if the second voltage is greater than the first voltage, decreasing a duty cycle of a drive signal applied to the first semiconductor switch in a next cycle.

 	Regarding claims 19-21, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A medium-voltage power converter comprising: 
 	a voltage divider having at least two legs; 
 	a first circuit subassembly including a first semiconductor switch and a first semiconductor device coupled together in series, the first circuit subassembly and a first leg of the at least two legs coupled together in parallel; 
 	a second circuit subassembly including a second semiconductor switch and a second semiconductor device coupled together in series, the second circuit subassembly and a second leg of the at least two legs coupled together in parallel; 
 	a transformer coupled to the first and second circuit subassemblies; 
 	an inductor coupled between the first circuit subassembly and a primary side of the transformer; and 
 	a capacitor coupled between the second circuit subassembly and the primary side of the transformer.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kidera et al (US 2014/0307489) deals with a control method for an inverter device, and the inverter device, Lacombe et al (US 2008/0192521) deals with a unipolar or bipolar chopping converter with three magnetically coupled windings, Kesarwani et al (US 2017/0201177) deals with a system and method for two-phase interleaved DC-DC converters, and Li et al (US 2016/0094153) deals with a three-level power converter and power unit thereof.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838